87 F.3d 1318
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Bruce L. FRANZEN, Petitioner-Appellant,v.Ed K. McDANIEL, Warden;  The Attorney General of the StateNevada, Respondents-Appellees.
No. 95-15890.
United States Court of Appeals, Ninth Circuit.
Submitted June 11, 1996.*Decided June 14, 1996.

Before:  CANBY, JOHN T. NOONAN JR. and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
The district court's order denying Nevada state prisoner Bruce L. Franzen's request entitled "Need of Filings When Placed" is not a final, appealable order.   Accordingly, we dismiss this appeal for lack of jurisdiction.


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3